DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 4-27 are pending in the instant application. Claims 23-27 are canceled by way of the following examiner’s amendment. Claims 1 and 4-22 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on January 21, 2022 has been considered and a signed copy of form 1449 is enclosed herewith. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on January 7, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by US 2016/0102052 A1 and the objection, the grounds for rejection and objection are moot in view of Applicant’s amendment and the rejection and objection have been withdrawn. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: claims 23-27 are canceled.
REASONS FOR ALLOWANCE
The compound according to formula (I), or pharmaceutically acceptable salts, solvates, or esters thereof and pharmaceutical compositions thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations n is: (a) derived from a carbohydrate, a sugar alcohol, or polymeric alcohol, wherein at least one -OH group of the carbohydrate, the sugar alcohol, or the polymeric alcohol is replaced by R; or (b) derived from glycerol, wherein at least one -OH group of glycerol is replaced by R). The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626